Exhibit 10.16

 

MERCURY COMPUTER SYSTEMS, INC.

DEFERRED COMPENSATION PLAN

 

THIS AGREEMENT is made and entered into this 6th day of November, 2000, by
Mercury Computer Systems, Inc., a corporation with principal offices and place
of business in the State of Massachusetts, hereinafter referred to as the
“Corporation”.

 

WITNESSETH:

 

WHEREAS, the Corporation wishes to establish a deferred compensation plan for
the benefit of a select group of management and highly compensated employees;
and

 

WHEREAS, the Corporation intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
deferred compensation plan for a select group of management or highly
compensated employees, so as to qualify for all available exemptions from the
provisions of ERISA.

 

NOW, THEREFORE, in consideration of the premises, the Corporation hereby adopts
the following deferred compensation plan.

 

ARTICLE I

Definitions

 

For purposes of the Plan the following terms shall have the following meanings
unless a different meaning is plainly required by the context:

 

1.1    “Accounts” shall mean the accounts established and maintained for
bookkeeping purposes to reflect the interest of a Participant in the Plan and
shall consist of the Participant’s Deferral Account and the Employer
Contribution Account. The Accounts shall be bookkeeping entries only and shall
be utilized solely as devices for the measurement and determination of the
amounts to be paid to a Participant or his Beneficiary under the Plan.

 

1.2    “Base Pay” shall mean the annual rate of base salary or other regular pay
of a Participant that is payable by the Participant’s Employer, excluding
Bonuses, Incentive Compensation, and compensation attributable to tax-qualified
retirement plans and equity compensation plans.

 

1.3    “Beneficiary” shall mean any person, estate, trust, or organization
entitled to receive any payment under the Plan upon the death of a Participant.

 

1.4    “Bonuses” shall mean any amounts payable to a Participant by the
Participant’s Employer as a discretionary cash bonus for the Plan Year.

 

1.5    “Change of Control” shall mean (1) the merger or consolidation of the
Corporation with another entity where the Corporation is not the surviving
entity and where after the merger or consolidation (i) its stockholders prior to
the merger or consolidation hold less than 50% of the voting stock of the
surviving entity, and (ii) its directors prior to the merger or consolidation
are less than a majority of the Board of the surviving entity; (2) the sale of
all or substantially all of the Corporation’s assets to a third party and
subsequent to the transaction (i) its stockholders hold less than 50% of the
stock of said third party, and (ii) its directors are less than a majority of
the Board of said third party; (3) a transaction or series of related
transactions, including a merger of the Corporation with another entity where
the Corporation is the surviving entity, whereby 50% or more of the voting stock
of the Corporation is transferred to parties who are not prior thereto
stockholders or affiliates of the Corporation; or (4) the Continuing Directors
shall not constitute a majority of the Board of Directors of the Corporation.
The term “Continuing Directors” shall mean a member of the Board of Directors of



--------------------------------------------------------------------------------

the Corporation who either was a member of the Board of Directors of the
Corporation on the Effective Date or who subsequently became a director of the
Corporation and whose initial appointment, initial election, or initial
nomination for election by the Corporation’s shareholders subsequent to such
date was approved by a majority vote of the Continuing Directors then on the
Board of Directors of the Corporation.

 

1.6    “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor statute.

 

1.7    “Corporation” shall mean Mercury Computer Systems, Inc., and any
successor to substantially all of its business and/or assets which becomes bound
by the terms and provisions of this Plan by agreement or operation of law.

 

1.8    “Deferral Account” shall mean the Account of a Participant that is
maintained to reflect his Eligible Compensation contributed to the Plan through
his Deferral Election and earnings and losses thereon.

 

1.9    “Deferral Election” shall mean the Participant’s written election to
defer a portion of his Eligible Compensation pursuant to Article V.

 

1.10    “Effective Date” shall mean the date of this Plan as first set forth
above.

 

1.11    “Eligible Compensation” means the sum of a Participant’s Base Pay,
Bonuses, and Incentive Compensation.

 

1.12    “Eligible Employee” shall mean an Employee who is (1) a corporate
officer or other key employee with significant management responsibilities of
grade 12 or higher (including vice presidents, corporate officers, and regional
sales managers), and (2) designated by the Plan Administrator as eligible to
participate in this Plan.

 

1.13    “Employee” shall mean any person who is currently employed by an
Employer.

 

1.14    “Employer” shall mean the Corporation and each subsidiary or affiliate
of the Corporation which (1) is designated by the Corporation as a participating
employer under this Plan, and (2) agrees to be bound by the terms and provisions
of this Plan, as it may be amended from time to time by the Corporation.

 

1.15    “Employer Contributions” shall mean the amounts credited to a
Participant’s Accounts under Article VI of the Plan.

 

1.16    “Employer Discretionary Contribution Account” shall mean the Account of
a Participant that is maintained to reflect his share of Employer Contributions
made on his behalf pursuant to Section 6.1 and earnings and losses thereon.

 

1.17    “Enrollment Date” shall mean the date a Participant commences to
participate in this Plan and January 1 of each subsequent Plan Year.

 

1.18    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

 

1.19    “Incentive Compensation” shall mean any amounts otherwise payable to a
Participant by the Participant’s Employer pursuant to any cash incentive
compensation plan for the Plan Year (including commissions, but excluding
amounts constituting Base Pay or Bonuses, and excluding amounts attributable to
any stock option plan, employee stock purchase plan, or restricted stock plan).

 

1.20    “Investment Request” shall mean the Participant’s written request to
have his Account measured as if invested pursuant to Sections 7.1, 7.2, and 7.3.

 

2



--------------------------------------------------------------------------------

1.21    “Leave of Absence” shall mean a Participant’s temporary leave of absence
from his employment with his Employer on account of military service, short-term
disability, or any other reason and which is authorized in writing by the
Participant’s Employer.

 

1.22    “Normal Retirement Date” shall mean the first date on which the
Participant has attained age sixty-five (65) or such other date as may be
mutually agreed to.

 

1.23    “Participant” shall mean an Eligible Employee who elects to participate
in the Plan in accordance with Article IX.

 

1.24    “Plan” shall mean the Mercury Computer Systems, Inc., Deferred
Compensation Plan, as amended from time to time.

 

1.25    “Plan Administrator” shall mean the Board of Directors of the
Corporation or such other person or persons as designated by the Board of
Directors of the Corporation in accordance with Section 2.1.

 

1.26    “Plan Year” shall mean the twelve (12) month period commencing January
1st and ending on the last day of December next following, and the first Plan
Year shall be from the Effective Date to December 31, 2000.

 

1.27    “Total Compensation” shall mean the sum of a Participant’s Eligible
Compensation, plus amounts contributed as salary deferral contributions to a
tax-qualified retirement plan maintained by the Participant’s Employer pursuant
to the Participant’s exercise of his deferral option made in accordance with
Section 401(k) of the Code, amounts contributed by the Participant’s Employer to
a cafeteria plan on behalf of the Participant pursuant to his deferral election
under such plan and in accordance with Section 125 of the Code, amounts
contributed by the Participant pursuant to his Deferral Election under this Plan
to his Deferral Account and any other amounts contributed by the Participant on
a pre-tax basis to any other employee retirement plan or arrangement sponsored
by the Participant’s Employer whether qualified or non-qualified, excluding,
however, amounts contributed to or paid under any equity compensation plan.

 

The words in the masculine gender include the feminine and neuter genders and
words in the singular shall include the plural and words in the plural shall
include the singular.

 

ARTICLE II

Administration of Plan

 

2.1    Procedures. The Plan Administrator shall be responsible for the general
administration of the Plan. The Plan Administrator shall consist of one or more
persons (including individuals employed by an Employer) designated by the Board
of Directors of the Corporation. If the Plan Administrator is a committee, the
committee may select a chairman and may select a secretary (who may, but need
not, be a member of the committee) to keep its records or to assist it in the
discharge of its duties. A majority of the members of the committee shall
constitute a quorum for the transaction of business at any meeting. Any
determination or action of the committee may be made or taken by a majority of
the members present at any meeting thereof, or without a meeting by resolution
or written memorandum concurred in by a majority of the members. The Board of
Directors of the Corporation may remove the Plan Administrator (or any members
of any committee) at any time and may fill any vacancies.

 

2.2    Compensation. The Plan Administrator shall not receive any compensation
from the Plan for his service.

 

3



--------------------------------------------------------------------------------

2.3    Authority of Plan Administrator. The Plan Administrator shall administer
the Plan in accordance with its terms and shall have all powers necessary to
carry out the provisions of the Plan as more particularly set forth herein. The
Plan Administrator shall have full discretionary authority and control over the
Plan. The Plan Administrator shall have the power to interpret the Plan and to
determine all questions arising in the administration and application of the
Plan. The Plan Administrator shall have the authority to remedy any ambiguities
and inconsistencies regarding the terms of the Plan. Any such determination by
the Plan Administrator shall be conclusive and binding on all persons. The Plan
Administrator may adopt such regulations as are deemed desirable for the conduct
of his affairs. The Plan Administrator may appoint such accountants, counsel,
actuaries, specialists, and other persons as he deems necessary or desirable in
connection with the administration of this Plan, and shall be the agent for the
service of process.

 

2.4    Expense Reimbursement. The Plan Administrator shall be reimbursed by the
Employers for all reasonable expenses incurred by him in the fulfillment of his
duties. Such expenses shall include any expense incidental to functioning,
including but not limited to, fees of accountants, counsel, actuaries, and other
specialists, and other costs of administering the Plan.

 

2.5    Duties.

 

(1)    The Plan Administrator is responsible for the daily administration of the
Plan. He may appoint other persons or entities to perform any of the fiduciary
or non-fiduciary functions. The Plan Administrator and any such appointee may
employ advisors and other persons necessary or convenient to help carry out all
duties, including fiduciary duties. The Plan Administrator shall review the work
and performance of each appointee, and shall have the right to remove any such
appointee from his position. Any person, group of persons, or entity may serve
in more than one capacity.

 

(2)    The Plan Administrator shall maintain accurate and detailed records and
accounts of Participants and of their rights under the Plan and of all receipts,
disbursements, transfers, and other transactions concerning the Plan. Such
accounts, books and records relating thereto shall be open at all reasonable
times to inspection and audit by the Board of Directors of the Corporation and
by persons designated thereby.

 

(3)    The Plan Administrator shall take all steps necessary to ensure that the
Plan complies with the law at all times. These steps shall include such items as
the preparation and filing of all documents and forms required by any
governmental agency; maintaining adequate Participant’s records; withholding
applicable taxes and filing of all required tax forms and returns; recording and
transmission of all notices required to be given to Participants and their
Beneficiaries; the receipt and dissemination, if required, of all reports and
information received from any Employer; and doing such other acts necessary for
the proper administration of the Plan. The Plan Administrator shall keep a
record of all its proceedings and acts, and shall keep all such books of
account, records and other data as may be necessary for proper administration of
the Plan. The Plan Administrator shall notify the Corporation upon its request
of any action taken by it, and when required, shall notify any other interested
person or persons.

 

2.6    Claim Procedure. In the event that the claim of any person to all or any
part of any payment or benefit under this Plan shall be denied, the Plan
Administrator shall notify the applicant in writing of such decision with
respect to his claim within ninety (90) days after the applicant’s submission of
such claim. The notice shall be written in a manner calculated to be understood
by the applicant and shall include:

 

  1.   The specific reasons for the denial;

 

  2.   Specific references to the pertinent Plan provisions on which the denial
is based;

 

  3.   A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  4.   An explanation of the Plan’s claim review procedures.

 

4



--------------------------------------------------------------------------------

If specific circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the ninety (90)-day period. In no
event shall such extension exceed ninety (90) days.

 

In the event a claim for benefits is denied or if the applicant has received no
response to such claim within ninety (90) days of its submission (in which case
the claim for benefits shall be deemed to have been denied), the applicant or
his duly authorized representative, at the applicant’s sole expense, may appeal
the denial to the Plan Administrator within sixty (60) days of the receipt of
written notice of the denial or sixty (60) days from the date such claim is
deemed to be denied. In pursuing such appeal the applicant or his duly
authorized representative:

 

  1.   May request in writing that the Plan Administrator review the denial;

 

  2.   May review pertinent documents; or

 

  3.   May submit issues and comments in writing.

 

The decision on review shall be made within sixty (60) days of receipt of the
request to review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than one hundred twenty (120) days after receipt of the request for
review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and shall
include specific references to the provisions of the Plan on which the denial is
based. If the decision on review is not furnished within the times specified
above, the claim shall be deemed denied on review.

 

ARTICLE III

Arbitration

 

3.1    Applicable Rules and Laws. Any controversy relating to a claim arising
out of or in relation to this Plan, including, but not limited to claims for
benefits due under this Plan, claims for the enforcement of ERISA, and claims
based on the federal common law of ERISA, claims alleging discriminatory
discharge under ERISA and claims based on state law shall be settled by
arbitration in accordance with the then current Employee Benefit Claims
Arbitration Rules of the American Arbitration Association (the “AAA”) or any
successor rules which are hereby incorporated into the Plan by this reference;
provided, however, the Corporation, the Participant’s Employer, and the
Participant shall have the right at any time to seek equitable relief in court
without submitting the issue to arbitration.

 

3.2    Exhaustion of Administrative Remedy. Neither the Participant (or his
Beneficiary) nor the Plan may be required to submit such claim or controversy to
arbitration until the Participant (or his Beneficiary) has first exhausted the
Plan’s initial appeals procedures set forth in Section 2.6. However, if the
Participant (or his Beneficiary), the Participant’s Employer, and the
Corporation agree to do so, they may submit the claim or controversy to
arbitration at any point during the processing of the dispute.

 

3.3    Costs. The Participant’s Employer will bear all costs of an arbitration,
except that the Participant will pay the filing fee set by the AAA and the
arbitrator shall have the power to apportion among the parties expenses such as
pre-hearing discovery, travel, experts’ fees, accountants’ fees, and attorneys’
fees except as otherwise provided herein. The decision of the arbitrator shall
be final and binding on all parties, and judgement on the arbitrator’s award may
be entered in any court of competent jurisdiction.

 

5



--------------------------------------------------------------------------------

3.4    Statute of Limitations. If there is a dispute as to whether a claim is
subject to arbitration, the arbitrator shall decide that issue. The claim must
be filed with the AAA within the applicable statute of limitations period. The
arbitrator shall issue a written determination sufficient to ensure consistent
application of the Plan in the future.

 

3.5    Place of Hearing and Selection of Arbitrator. Any arbitration will be
conducted in accordance with the following provisions, notwithstanding the Rules
of the AAA. The arbitration will take place in a neutral location within the
metropolitan area in which the Corporation maintains its principal office and
place of business. The arbitrator will be selected from the attorney members of
the Commercial Panel of the AAA who reside in the metropolitan area where the
arbitration will take place and have at least 5 years of ERISA experience. If an
arbitrator meeting such qualifications is unavailable, the arbitrator will be
selected from the attorney members of the National Panel of Employee Benefit
Claims Arbitrators established by the AAA.

 

3.6    Discovery. In any such arbitration, each party shall be entitled to
discovery of any other party as provided by the Federal Rules of Civil Procedure
then in effect; provided, however, that discovery shall be limited to a period
of 60 days. The arbitrator may make orders and issue subpoenas as necessary. The
arbitrator shall apply ERISA, as construed in the federal judicial circuit in
which the arbitration takes place, to the interpretation of the Plan and the
Federal Arbitration Act to the interpretation of this arbitration provision.

 

ARTICLE IV

Eligibility

 

4.1    Participation. An Eligible Employee may elect to become a Participant by
executing a Deferral Election form or other participation agreement by which he
agrees to be bound by the terms of the Plan. If a Participant shall cease to
qualify as an Eligible Employee but does not terminate employment with the
Participant’s Employer, then he shall no longer be permitted to defer additional
Eligible Compensation under this Plan nor be eligible for Employer Discretionary
Contributions (as described in Section 6.1). In such event, the Participant
shall continue to be permitted to direct his Accounts in accordance with Article
VII of the Plan and shall be eligible for a distribution of his Accounts in
accordance with Article VIII of the Plan.

 

4.2    Modification of Eligibility Criteria. Notwithstanding the above, the Plan
Administrator at the direction of the Board of Directors of the Corporation
shall be authorized to modify the eligibility requirements of the Plan and
rescind the eligibility of any Participant if necessary to insure that the Plan
is maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees under ERISA.

 

ARTICLE V

Election for Deferral of Payment

 

5.1    Participant Deferrals. A Participant may elect to defer receipt of any
amount of Eligible Compensation otherwise payable to him during each payroll
period after the effective date of his Deferral Election (but not to exceed in
the aggregate 35% of his Total Compensation) with all such amounts to be
credited to his Deferral Account under the Plan. The minimum amount that a
Participant may defer for any Plan Year is Five-Thousand Dollars ($5,000.00).

 

5.2    Deferral Account. A Deferral Account shall be established for each
Participant as of the effective date of such Participant’s initial Deferral
Election. The Participant’s Deferral Account shall be credited monthly with the
Eligible Compensation he has deferred under the Plan.

 

6



--------------------------------------------------------------------------------

5.3    Deferral Election. The Deferral Election shall be made in writing on a
form prescribed by the Plan Administrator and said Deferral Election shall
state:

 

  1.   That the Participant wishes to make an election to defer the receipt of a
portion of his Eligible Compensation, and

 

  2.   The percentage (expressed in whole percentages) or dollar amount of such
Eligible Compensation to be deferred.

 

5.4    Effect of Election. The initial Deferral Election of a new Participant
shall be made by the Participant and delivered to the Plan Administrator not
later than thirty (30) days after the Employee is advised by the Plan
Administrator that he is eligible to participate in the Plan. Any modification
or revocation of the most recent Deferral Election shall be made by written
notice and delivered to the Plan Administrator not later than the first day of
the month prior to the next succeeding Plan Year (or such later date as the Plan
Administrator may permit) and shall be effective on the first day of such
succeeding Plan Year. A Deferral Election with respect to the deferral of future
Eligible Compensation shall be an annual election for each Plan Year. The
termination of participation in the Plan shall not affect Eligible Compensation
previously deferred by a Participant under the Plan. Such amounts shall continue
to be deemed invested in accordance with Article VII (with adjustments for any
earnings and losses) and shall be distributed in accordance with Article VIII.

 

5.5    Election of Form and Time of Benefit Payments. At the time of the initial
Deferral Election, the Participant shall elect (a) the form of payment to be
received upon his retirement or termination of employment, such form to be
either a lump sum or monthly, quarterly, or annual installments, over a period
not to exceed ten (10) years, and (b) the time for commencement of distribution
of payment which shall not be later than the second anniversary of his
retirement or termination of employment, subject to the provisions regarding the
form of payments in Section 8.1. The initial Deferral Election with respect to
the form of payments and the time for the commencement of payments shall govern
the distribution of a Participant’s Accounts, except as provided in Section 5.7
and Article VIII. Notwithstanding the foregoing, the Plan Administrator, in its
sole discretion, may permit a Participant to make a new election as to the form
and time of benefit payments if the Plan Administrator determines that such
election will not cause the Participant or other Plan Participants to be in
constructive receipt of Plan benefits.

 

5.6    Suspension of Election. Notwithstanding the provisions of Section 5.4 of
the Plan, the Plan Administrator, in its sole discretion upon written
application by a Participant, may authorize the suspension or reduction of a
Participant’s election to defer receipt of his Eligible Compensation under his
Deferral Election in the event of an unforeseeable emergency upon receiving a
written request to the Plan Administrator accompanied by evidence to demonstrate
that the circumstances qualify as an unforeseeable emergency. An unforeseeable
emergency is an unanticipated emergency that is caused by an event beyond the
control of the Participant and that would result in severe financial hardship if
suspension was not permitted. Any suspension authorized by the Plan
Administrator shall become effective as of the first payroll period beginning
thirty (30) days after receipt by the Plan Administrator of the suspension
application, or as soon as practicable after the receipt of such application.
Such suspension shall be effective for the remainder of the Plan Year and shall
be deemed an annual election for each succeeding Plan Year unless modified under
Section 5.4 of the Plan.

 

5.7    Amendment of Election. With the approval of the Plan Administrator, a
Participant may amend a prior Deferral Election on a form provided by the Plan
Administrator not prior to the 390th day nor later than the 365th day prior to
his retirement or termination of employment in order to change (a) the form of
distribution, and/or (b) the time for the commencement of the distribution of
his Account in accordance with the terms of the Plan. Any such amendment to a
prior Deferral Election, as described in the Section 5.5, shall be contingent
upon the Participant’s completion of a one-year term of employment, except in
the event of the death or Disability (as defined in Section 8.4) of the
Participant.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

Employer Contributions and Vesting

 

6.1    Employer Discretionary Contributions. Each Employer may, but is not
required to, credit as an Employer Discretionary Contribution to the Employer
Discretionary Contribution Account of each Participant employed by the Employer
on the last day of a Plan Year such amount, if any, as the Board of Directors of
the Employer shall determine in its sole discretion, taking into consideration
such factors as the Participant’s prior service, job responsibilities and
performance, and the Employer’s success in meeting its financial goals. The
amount of the Employer Discretionary Contribution for a Plan Year, if any shall
be communicated to Participants employed by the Employer and shall be credited
to the Account of Participants as soon as reasonably practicable following the
end of a Plan Year or at such other time or frequency as determined by the Plan
Administrator.

 

6.2    Vesting of Benefits. In the event of the Participant’s termination of
employment with his Employer for any reason, the balance in his Deferral Account
(including investment earnings or losses thereon) will always be 100% vested. In
the event that the Participant terminates employment from his Employer for any
reason other than death, Disability (as defined in Section 8.4), or retirement
on or after the Participant’s Normal Retirement Date, then the balance in his
Employer Discretionary Contribution Account (including investment earnings or
losses thereon) will be determined according to a vesting schedule approved by
the Plan Administrator and distributed to the Particpant prior to the time such
Employer Discretionary Contribution is made by the Participant’s Employer.

 

ARTICLE VII

Investment of Accounts

 

7.1    Investment Requests. The Accounts of each Participant shall be credited
as of the first day of each month with investment earnings and losses based upon
the balances in the Accounts as of the end of the prior month, or on such other
basis as may be determined by the Plan Administrator(per conversation with Greg
Mitchel – he will admin by crediting gains and losses at the end of the month
for all contribution through the end of the month). A Participant may request
how his Accounts are deemed to be invested. The Investment Request shall be made
in writing on a form prescribed by the Plan Administrator and shall be delivered
to the Plan Administrator prior to the Enrollment Date and shall be effective on
such Enrollment Date or as soon as practical thereafter. The Investment Request
made in accordance with this Article VII shall continue unless the Participant
changes the Investment Request in accordance with procedures designated by the
Plan Administrator. Any such change shall become effective for the months
subsequent to the request. The Plan Administrator shall consider an Investment
Request, but is not obligated to follow such a request. In the event that an
Investment Request is denied, the affected portion of the Account shall be
deemed to be invested in a short-term money-market instrument selected by the
Plan Administrator.

 

7.2    Allocation of Earnings and Losses. Participants shall be permitted to
request such investment measurement options as the Plan Administrator may permit
and can allocate their Accounts among such options for the Plan Year. Dividends,
interest, and other amounts credited with respect to any Investment Request
shall be deemed to be reinvested in the same investment option. Income,
earnings, losses, and expenses shall be credited or debited to each
Participant’s Accounts in accordance with the performance of the Participant’s
selected investment options.

 

7.3    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the investment options are to be used
for measurement purposes only, and a Participant’s election of any investment
option, the allocation to his Account balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account balance shall not be considered or construed in any manner
as an actual investment of his Account balance in any such investment option. In
the event that the Employer, in its own discretion, decides to invest funds in
any or all of the investment options, no Participant

 

8



--------------------------------------------------------------------------------

shall have any rights in or to such investment themselves. Without limiting the
foregoing, a Participant’s Account balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his behalf by the
Employer. The Participant shall at all times remain an unsecured creditor of the
Participant’s Employer.

 

7.4    Reports. On a quarterly basis (or on a more frequent basis as determined
by the Plan Administrator), a report shall be issued to each Participant who has
an Accounts and said report will set forth the value of such Accounts.

 

ARTICLE VIII

Distribution of Accounts

 

8.1    Retirement and Termination Benefits. When a Participant retires or
terminates his employment with the Participant’s Employer, the Participant shall
be entitled to receive the vested balance of his Accounts. Such distribution
shall be made in a lump sum or in equal monthly, quarterly, or annual
installments not to exceed a ten (10) year period as specified on the
Participant’s Deferral Election form then in effect. If the Participant fails to
specify a form of payment, his vested benefit shall be distributed in a lump
sum. Payment shall be made or commence in accordance with the Participant’s
Deferral Election and if the Participant has failed to specify, as soon as
reasonably feasible after retirement or termination of employment. The transfer
of employment by a Participant among Employers or to other subsidiaries or
affiliates of the Corporation shall not be deemed to be a termination of
employment with the Participant’s Employer. A Leave of Absence shall not
constitute a termination of employment with the Participant’s Employer.

 

8.2    Death Benefit. In the event of the Participant’s death, the Participant’s
Beneficiary shall be paid an amount equal to the Participant’s remaining Account
balance. Said amount shall be paid in a lump sum to the Beneficiary within
ninety (90) days following the close of the calendar quarter in which the Plan
Administrator is provided evidence of the Participant’s death (or as soon as
reasonably practicable thereafter).

 

8.3    Beneficiary Designation. The Participant shall designate his Beneficiary
on a form provided by the Plan Administrator. The Beneficiary designation may be
changed by the Participant or former Participant at any time without the consent
of the prior Beneficiary. If the Plan Administrator has any doubts as to the
proper Beneficiary to receive payments hereunder, the Plan Administrator shall
have the right to withhold such payments until the matter is finally adjusted.
However, any payment made by the Plan Administrator, in good faith and in
accordance with this Plan, shall fully discharge the Participant’s Employer and
the Corporation from all further obligations with respect to that payment. In
making any payments to or for the benefit of any minor or any incompetent
Beneficiary, the Plan Administrator, in its sole and absolute discretion, may
make a distribution to a legal or natural guardian, or other relative of a minor
or court appointed committee of such incompetent. Alternatively, it may make a
payment to any adult with whom the minor or incompetent temporarily or
permanently resides. The receipt by a guardian, committee, relative, or other
person shall be a complete discharge by the Participant’s Employer and the
Corporation. None of the Participant’s Employer, the Corporation, or the Plan
Administrator shall have any responsibility to see to the proper application of
any payments made. If a Participant fails to designate a Beneficiary, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

8.4    Disability Benefits. Upon the total and permanent disability of a
Participant or former Participant as determined for purposes of the Employer’s
long-term disability plan (or if none is applicable, as determined by the Social
Security Administration) (“Disability”), the vested balance of his Accounts
shall be paid in a lump sum to the Participant, or former Participant, or his
legal representative within sixty (60) days following the close of the calendar
quarter in which the Plan Administrator receives notification of the
determination of Disability (or as soon as reasonably practicable thereafter).

 

9



--------------------------------------------------------------------------------

8.5    Change of Control Distribution. Upon a Change of Control of the
Corporation, a Participant shall be entitled to receive the vested balance of
his Accounts in a lump sum within sixty (60) days following the close of the
calendar quarter in which the Change of Control occurs.

 

8.6    Financial Hardship Distributions. In the event of Financial Hardship of
the Participant, as hereinafter defined, the Participant may apply to the Plan
Administrator for the distribution of all or any part of the vested balance of
his Accounts. The Plan Administrator shall consider the circumstances of each
such case and the best interest of the Participant and his family and shall have
the right, in its sole discretion, to allow such distribution, or to direct a
distribution of part of the amount requested or to refuse to allow any
distribution. In no event shall the aggregate amount of the distribution exceed
either the vested balance of the Participant’s Accounts or the amount determined
by the Plan Administrator to be necessary to alleviate the Participant’s
financial hardship (which financial hardship may be necessary to include any
taxes due because of the distribution occurring because of this Section 8.6),
and that is not reasonably available from other resources of the Participant.
For purposes of this Section 8.6, the value of the Participant’s Accounts shall
be determined as of the date of the distribution. “Financial Hardship” means (a)
a severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant’s or of a dependent (as
defined in Code Section 152(a)) of the Participant, (b) loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined to exist by the Plan Administrator. A
distribution may be made under this Section 8.6 only with the consent of the
Plan Administrator.

 

8.7    Installment Payments. If the benefit is to be paid in installments, the
amount of each installment to be paid during the calendar year in which payment
begins shall be equal to (i) the Participant’s Account balance; divided by the
(ii) number of installment payments to be made. As of January 1 of each
subsequent calendar year during the benefit payment period, the amount of each
installment to be paid during such calendar year shall be recalculated, and
shall be equal to (i) the remaining amount payable to the Participant as of such
January 1; divided by (ii) the number of installment payments to be made on or
after such subsequent calendar year. The final installment payment shall be
equal to the remaining amount payable to the Participant.

 

8.8    Acceleration of Installment Payments. A Participant who has commenced
receiving installment payments under the Plan may request acceleration of such
payments in the event of Financial Hardship as defined in Section 8.6 above. The
Plan Administrator may permit acceleration payments to the extent such
accelerated payment does not exceed the amount necessary to meet the Financial
Hardship. In the event that a Participant’s employment with his Employer is
terminated by the Employer for cause or the Corporation elects to terminate the
Plan, then notwithstanding any Participant’s election or request to distribute
his Accounts in the form of installment payments, the Plan Administrator may pay
the Participant’s Account balances in one or more lump sum payments.

 

8.9    Reemployment of Recipient. If a Participant receiving installment
distributions pursuant to Article VIII is reemployed by the Participant’s
Employer as a full-time common law employee, the remaining distributions due to
the Participant shall be suspended until such time as the Participant (or his or
her Beneficiary) once again becomes eligible for benefits under Article VIII, at
which time, such distribution shall commence subject to the limitations and
conditions contained in this Plan.

 

8.10    In-Service Distribution. At the time of completing a Deferral Election,
the Participant may elect to receive an “In-Service Distribution” of amounts
deferred under his Deferral Account on or after the effective date of the
Deferral Election (adjusted for any earnings and losses), subject to the
restrictions as set forth in Sections 8.11 through 8.13 below.

 

8.11    Timing of Distribution. An In-Service Distribution shall commence on the
date elected by the Participant in the Deferral Election. In all cases, such
date elected must be before the Participant’s Normal Retirement Date and must be
at least four years after the date of election.

 

10



--------------------------------------------------------------------------------

8.12    Amount of In-Service Distribution. The amount of an In-Service
Distribution may be specified by the Participant as up to one hundred percent
(100%) of the amount deferred under the Participant’s Deferral Account on or
after the date of the Deferral Election (adjusted for any earnings and losses).

 

8.13    Other Distributions. In addition to the other methods of distribution
described in this Article VIII, a Participant may petition the Plan
Administrator to distribute the value of his Deferral Account at any time. The
Plan Administrator has the sole discretion to either grant or reject such a
request. If granted, the amount distributed to the Participant will be subject
to an early distribution penalty of 10% of the distributed amount (or such
lesser amount as may be determined by the Plan Administrator to be appropriate).

 

ARTICLE IX

Miscellaneous Provisions

 

9.1    Benefits Not Assignable. Neither the Participant, his Beneficiary, nor
his legal representative shall have any rights to commute, sell, assign,
transfer, or otherwise convey the right to receive any payments hereunder, which
payments and the rights thereto are expressly declared to be nonassignable and
nontransferable. Any attempt to assign or transfer the right to payments of this
Plan shall be void and have no effect.

 

9.2    General Assets. The assets from which Participant’s benefits shall be
paid shall at all times be subject to the claims of the creditors of the
Employer and a Participant shall have no right, claim, or interest in any assets
as to which account is deemed to be invested or credited under the Plan.

 

9.3    Amendment of Plan. The Plan may be amended, suspended, modified, or
terminated by the Board of Directors of the Corporation in its sole discretion
at any time and from time to time; provided, however, that no such amendment,
suspension, modification, or termination shall impair any rights to receive
amounts accrued under the Plan prior to such amendment, suspension,
modification, or termination without the Participant’s consent and approval. The
Plan may also be amended or modified by the Plan Administrator if such amendment
or modification does not involve a substantial increase in cost to the
Corporation.

 

9.4    No Effect on Other Benefits. It is expressly understood and agreed that
the payments made in accordance with the Plan are in addition to any other
benefits or compensation to which a Participant may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment by an
Employer.

 

9.5    Tax Withholding. There shall be deducted from each payment under the Plan
the amount of any tax (including federal, state, or local income taxes, Social
Security taxes or Medicare taxes) required by any governmental authority to be
withheld and paid over to such governmental authority for the account of the
person entitled to such distribution.

 

9.6    Benefits Not “Compensation” for Other Plans. Any Eligible Compensation
deferred by a Participant under the Plan while employed by an Employer shall not
be considered compensation earned currently for purposes of determining
contributions to be made with respect to the Employer’s tax-qualified retirement
plans. Distributions from a Participant’s Accounts shall not be considered
wages, salaries, or compensation under any other employee benefit plan.

 

9.7    No Contract of Employment. No provision of this Plan shall be construed
to affect in any manner the existing rights of the Participant’s Employer to
suspend, terminate, alter, modify, whether or not for cause, the employment
relationship of the Participant and the Employer.

 

11



--------------------------------------------------------------------------------

9.8    Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing, and shall be signed by
the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee’s last known address as shown on the records of the
Employer. The date of such mailing shall be deemed the date of notice, consent
or demand. Any person may change the address to which notice is to be sent by
giving notice of the change of address in the manner aforesaid. Any
correspondence addressed to the Corporation or any Employer shall be sent to the
Plan Administrator at: Mercury Computer Systems, Inc., 199 Riverneck Road,
Chelmsford, MA 01824.

 

9.9    Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may, in its
discretion, make such distribution (i) to the legal guardian, or, if none, to a
parent of a minor payee with whom the payee maintains his residence, or (ii) to
the conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Plan
Administrator, the Participant’s Employer, the Corporation, and the Plan from
further liability on account thereof.

 

9.10    Applicable Law. To the extent state law is nor preempted by ERISA, this
Plan, and all its rights under it, shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

9.11    Binding Effect. This Plan shall be binding upon each Employer, its
assigns, and any successor which shall succeed to substantially all of its
assets and business through merger, consolidation, or acquisition.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan has been executed as of the date first set forth
above.

 

Mercury Computer Systems, Inc.

 

 

By: /s/    DAVID L. BERTELLI                                 

    Its: Vice President, Organizational Development

 

13



--------------------------------------------------------------------------------

MERCURY COMPUTER SYSTEMS, INC.

AMENDMENT NO. 1 TO THE

MERCURY COMPUTER SYSTEMS, INC. DEFERRED COMPENSATION PLAN

 

WHEREAS, Mercury Computer Systems, Inc. (the “Employer”) maintains the Mercury
Computer Systems, Inc. Deferred Compensation Plan (the “Plan”);

 

WHEREAS, pursuant to Section 9.3 of the Plan, the Board of Directors of the
Employer has the right to amend the Plan at any time;

 

WHEREAS, the Employer desires to amend the Plan to change the eligibility
provisions of the Plan;

 

NOW THEREFORE, the Plan is hereby amended, effective as of July 1, 2001.

 

1. Section 1.12 of the Plan is hereby amended to read as follow:

 

“Eligible Employee” shall mean an Employee who is (1) a corporate officer or
other key employee with significant management responsibilities (including vice
presidents, corporate officers, and regional sales managers) or a highly
compensated employee, and (2) selected by the Plan Administrator and designated
as eligible to participate in this Plan.

 

2. Except as otherwise provided above, the Plan shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
1st day of July, 2001.

 

Mercury Computer Systems, Inc.

 

 

By: /s/    DAVID L. BERTELLI                                     

    Its: Vice President, Organizational Development